Citation Nr: 1002563	
Decision Date: 01/15/10    Archive Date: 01/22/10

DOCKET NO.  08-18 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for degenerative arthritis 
of the right knee, based on a reopened claim therefor.  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel





INTRODUCTION

The Veteran served on active duty from August 1967 to August 
1971.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a rating decision entered in 
February 2007 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Houston, Texas, finding that new and 
material evidence had been received to reopen a previously 
denied claim of entitlement to service connection for a right 
knee disorder, but denying entitlement to service connection 
for degenerative arthritis of the right knee based on all of 
the evidence of record.  



FINDINGS OF FACT

1.  Service connection was initially denied for a right knee 
disorder by a rating decision entered in May 2004, and 
following notice to the Veteran of the action taken and of 
his appellate rights, an appeal was initiated but not 
thereafter timely perfected.  

2.  In connection with his claim to reopen filed in May 2006, 
the Veteran submits additional documentary evidence from 
medical professionals as to the existence of medical 
probability that inservice right knee trauma was a 
predisposing factor in the postservice onset of degenerative 
arthritis of his right knee.  

3.   The record reflects that the Veteran was involved in an 
inservice automobile accident in March 1969 in which he 
sustained an injury to his right knee, which was evaluated 
and treated at a private medical facility; no follow-up 
treatment or other abnormality of the right knee is shown in 
examination and treatment records subsequently compiled by 
service medical personnel. 

4.  Many years after service, the Veteran was treated for 
right knee pathology following one or more injuries to the 
right knee.  

5.  A preponderance of the evidence is against a finding of a 
nexus between the Veteran's inservice right knee injury and 
currently diagnosed right knee disability involving 
degenerative arthritis.  



CONCLUSIONS OF LAW

1.  The rating decision of May 2004, denying service 
connection for a right knee disorder, is final, but new and 
material evidence has been received by VA with which to 
reopen that previously denied claim. 38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.302, 
20.1103 (2009).

2.  Degenerative arthritis of the right knee was not incurred 
in or aggravated by service, nor may it be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2009).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
appellant of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159. 

In March 2006, a decision was entered by the United States 
Court of Appeals for Veterans Claims (Court) in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) Veteran's status; 2) existence of disability; 3) 
a connection between a veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

Regarding the reopening of previously denied claims, it is 
noted that in Kent v. Nicholson, 20 Vet. App. 1 (2006), it 
was held that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant.  In addition, 
VA's obligation to provide a claimant with notice of what 
constitutes new and material evidence to reopen a service- 
connection claim may be affected by the evidence that was of 
record at the time that the prior claim was finally denied.  

Generally, a claimant is seeking to reopen a finally denied 
claim for service connection because there is either no 
evidence on one or more of the three Caluza v. Brown, 7 Vet. 
App. 498 (1995), aff'd. 78 F.3d 604 (Fed. Cir. 1996) (per 
curiam), elements to establish service connection or 
insufficient evidence on one or more of these elements.  
Therefore, material evidence would be (1) evidence on an 
element where the claimant initially failed to submit any 
competent evidence; (2) evidence on an element where the 
previously submitted evidence was found to be insufficient; 
(3) evidence on an element where the appellant did not have 
to submit evidence until a decision of the Secretary 
determined that an evidentiary presumption had been rebutted; 
or (4) some combination or variation of the above three 
situations.

In order to satisfy the legislative intent underlying the 
VCAA notice requirement to provide claimants with a 
meaningful opportunity to participate in the adjudication of 
their claims, the VCAA requires, in the context of a claim to 
reopen, the Secretary to look at the bases for the denial in 
the prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Therefore, the question of what constitutes material 
evidence to reopen a claim for service connection depends on 
the basis on which the prior claim was denied. The Secretary 
can determine the basis for the denial in the prior decision 
from the face of that decision.

The failure to provide notice of what constitutes material 
evidence would generally be the type of error that has the 
natural effect of producing prejudice because it would 
constitute a failure to provide a claimant notice of a key 
element of what it takes to substantiate a claim to reopen.  
Without such notice, a claimant effectively would be deprived 
of an opportunity to participate in the adjudication process 
because he or she would not know what evidence was needed to 
reopen his or her claim.

Here, VA did fulfill its notice obligations with respect to 
informing the appellant of the evidence and information 
needed to substantiate his attempt to reopen his previously 
denied claim for service connection for a right knee 
disorder.  By correspondence from the RO, dated in May 2006, 
the appellant was advised that he needed to submit new and 
material evidence to reopen his previously denied claim and 
was advised of what was required to establish service 
connection under the particular facts of this case.

In the instant appeal, the Board notes that there is no issue 
as to providing an appropriate application form or 
completeness of the application.  Written notice of the 
information and evidence needed by the Veteran to 
substantiate and complete his claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the appellant was 
provided to him through the RO's letter of May 2006, to 
include notice of the Court's holding in Dingess/Hartman.   

VCAA notice is to be furnished to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Here, the initial VCAA notice letter of May 2006 was 
furnished to the Veteran prior to the RO's initial 
adjudication of the claim at issue, in accord with Pelegrini.  

The U.S. Court of Appeals for the Federal Circuit has 
previously held that any error in VCAA notice should be 
presumed prejudicial, and that VA must bear the burden of 
proving that such an error did not cause harm.  Sanders v. 
Nicholson, 487 F.3d 881 (2007).  However, the U.S. Supreme 
Court has recently reversed that decision, finding it 
unlawful in light of 38 U.S.C.A. § 7261(b)(2), which provides 
that, in conducting review of decision of the Board, a court 
shall take due account of rule of prejudicial error.  The 
Supreme Court in essence held that - except for cases in 
which VA has failed to meet the first requirement of 38 
C.F.R. § 3.159(b) by not informing the claimant of the 
information and evidence necessary to substantiate the claim 
- the burden of proving harmful error must rest with the 
party raising the issue, the Federal Circuit's presumption of 
prejudicial error imposed an unreasonable evidentiary burden 
upon VA and encouraged abuse of the judicial process, and 
determinations on the issue of harmless error should be made 
on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 
1696 (2009).  In this case, neither the Veteran nor his 
representative has pled any error with respect to the content 
or timing of the VA's duty to notify.

Regarding the VA's compliance with its duty to assist 
obligation, all pertinent examination and treatment records 
have been obtained and made a part of the appellant's claims 
folder to the extent that such records have been adequately 
identified or are otherwise available.  Notice is taken that 
the record includes the Veteran's service treatment and 
personnel records, in addition to a variety of examination 
and treatment records compiled by VA and non-VA sources 
during postservice years.  Moreover, the Veteran does not 
indicate that any medical record or other evidence is absent 
from the claims folder.  

As to any duty to provide an examination and/or opinion 
addressing the question of current disability and the 
existence of a nexus between current disablement and service, 
the Board notes that, in the case of a claim for disability 
compensation, the assistance provided to the claimant shall 
include providing a medical examination or obtaining a 
medical opinion when such examination or opinion is necessary 
to make a decision on the claim.  An examination or opinion 
shall be treated as being necessary to make a decision on the 
claim if the evidence of record, taking into consideration 
all information and lay or medical evidence (including 
statements of the claimant) contains competent evidence that 
the claimant has a current disability, or persistent or 
recurring symptoms of disability; and indicates that the 
disability or symptoms may be associated with the claimant's 
act of service; but does not contain sufficient medical 
evidence for VA to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).

In this instance, the Veteran was afforded a VA medical 
examination in October 2006, during the course of the instant 
appeal, and such examination entailed a review of the claims 
folder, the taking of a medical history, the conduct of a 
clinical examination and testing, and entry of a nexus 
opinion unfavorable to the Veteran.  Such examination was 
comprehensive in scope and the Veteran it is noted does not 
contend otherwise, but rather argues that other opinions 
establish a preponderance of evidence supportive of his 
entitlement to service connection.  On the basis of the 
foregoing, the Board finds that there is no duty to provide 
any further medical examination or to obtain any additional 
medical opinion.  Id.; see also Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  

The Board finds that all obtainable evidence necessary for an 
equitable disposition of the appeal has been obtained.  The 
Board further finds that VA has satisfied its duties under 
the VCAA.



Analysis

New & Material Evidence

In general, decisions of the agency of original jurisdiction 
(the RO) or by the Board that are not appealed within in the 
prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105; 
38 C.F.R. § 3.104.  The exception to this rule is 38 U.S.C.A. 
§ 5108, which provides that if new and material evidence is 
presented or secured with respect to a claim that has been 
finally disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim.  See Knightly v. 
Brown, 6 Vet. App. 200 (1994).  Evidence presented since the 
last final denial on any basis (either upon the merits of the 
case, or upon a previous adjudication that no new and 
material evidence had been presented) will be evaluated in 
the context of the entire record.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

The definition of new and material evidence is as follows:  
New evidence means existing evidence not previously submitted 
to agency decision-makers. Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim. New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998). 

The United States Court of Appeals for the Federal Circuit 
has held that, according to the plain language of the 
regulation, evidence that is merely cumulative of other 
evidence in the record cannot be new and material even if 
that evidence had not been previously presented to the Board.  
See Anglin v. West, 203 F. 3d 1343, 1347 (Fed. Cir. 2000).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Service connection for a right knee disorder was denied by RO 
action in May 2004 on the basis that, although a right knee 
injury occurred in service, there was no showing of chronic 
disability resulting therefrom.  Following written notice, 
dated later in May 2004, to the Veteran as to the denial 
action and with respect to his appellate rights, he initiated 
a timely appeal by the submission of a Notice of Disagreement 
in June 2004.  A Statement of the Case was then provided to 
him in September 2005, but the Veteran failed to perfect his 
appeal within the time limits provided by law, thereby 
rendering final the RO's May 2004 denial.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 3.104; see also 38 C.F.R. §§ 20.200, 20. 
302, 20.1103.  

In connection with the Veteran's May 2006 claim to reopen, he 
has furnished a variety of evidence, including in particular 
nearly identical statements, dated in March and May 2006, 
indicating that inservice trauma predisposed the Veteran to a 
greater probability of developing osteoarthritis.  Such were 
provided by two, treating VA and non-VA medical 
professionals.  Such opinions, the credibility of which must 
be presumed for the limited purpose of this inquiry per 
Justus, supra, appear to link specifically the Veteran's 
inservice knee trauma to an arthritic process, albeit a 
generalized one, that originated after service.  This 
evidence meets the requisites of 38 C.F.R. § 3.156, including 
raising a reasonable possibility of substantiating the claim 
for service connection for a right knee disorder.  To that 
extent, the previously denied claim is reopened.

Service Connection 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Where a veteran served 
90 days or more during a period of war, or during peacetime 
after December 31, 1946, and a chronic disease, such as 
arthritis, becomes manifest to a degree of 10 percent or more 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection also may be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999).

A disorder may be service connected if the evidence of record 
reveals that a veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

38 U.S.C.A. § 1154(b) provides that, in the case of a veteran 
who engaged in combat with the enemy during a period of war, 
and the claimed disease or injury is combat-related, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury shall be accepted if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the lack of official record of such 
incurrence or aggravation during service.  In this instance, 
the appellant alleges combat service, but he does not contend 
that his right knee disorder is of combat origin.  Notice is 
taken, too, that 38 U.S.C.A. § 1154(b) does not address the 
questions of the existence of a present disability or of a 
nexus between such disability and service, both of which are 
required for a grant of service connection.  See Libertine v. 
Brown, 9 Vet. App. 521, 522-23 (1996).  

The Veteran argues that he sustained an injury to his right 
knee in a motor vehicle accident occurring in service and 
that such led to the postservice onset of degenerative 
arthritis of his right knee.  Service treatment records do 
not specifically reference any complaint or finding involving 
right knee pathology.  However, such records include a 
statement as to the preparation of a voucher for payment of 
medical services provided by a private facility in Texas in 
March 1969 for treatment of the Veteran.  That statement 
reflects that medical evaluation and/or treatment followed 
the Veteran's involvement in a motor vehicle accident in 
March 1969, with injuries to his right hand and right knee 
and X-rays of the affected areas being undertaken.  Further 
reference to any right knee complaint or manifestation of a 
right knee disorder is not made in service examination or 
treatment records.  

After service, the Veteran sought medical assistance 
following an injury he sustained in March 2002 when he 
tripped over a pipe.  The clinical assessment was of a right 
knee contusion; X-rays revealed mild degenerative changes of 
the right knee.  At that time, the Veteran reported having 
sustained injuries several years prior thereto, when "a big 
object rolled up on him." 

When seen by a private medical professional in February 2003, 
it was noted that the Veteran had voiced right knee 
complaints since January 2003.  The pertinent diagnoses were 
of internal derangement and post-traumatic chondromalacia of 
the right knee.  Magnetic resonance imaging (MRI) revealed a 
complex tear of the posterior horn on the medial meniscus 
associated with parameniscal cysts; degenerative arthritic 
changes and erosion of the medial and patellofemoral 
articular cartilage; and osteochondritis dissecans, adult 
type, of the anterior femoral condyle.  A partial 
arthroscopic medial meniscectomy with chondroplasty of the 
medial compartment followed in March 2003.  The postoperative 
diagnoses were of a complex tear of the right medial 
meniscus, Grade II-III chondromalacia of the medial 
compartment, and mild chondromalacia of the patellofemoral 
joint.  

VA treatment records indicate that the Veteran complained of 
bilateral knee pain when seen in February 2005, noting 
diffuse pain greater in the right knee than the left knee 
over the previous two years.  Medial unloading knee braces 
were fitted at that time for each knee.  Other treatment for 
right knee complaints followed, and in March 2006, a VA 
treating physician offered a statement, as follows:

In my medical opinion trauma while in service 
years ago may predispose to a greater medical 
probability of this patient now suffering from 
osteoarthritis of the joints previously injured 
while in the service.  

Another opinion, dated in May 2006, was furnished by a 
private physician, as follows:

In my medical opinion trauma to the right knee 
while in the service years ago predisposes 
patient to a greater medical probability of this 
patient now suffering from osteoarthritis of the 
joints.  

Received by VA in May 2006 was information that the Veteran 
was found to be entitled to disability benefits from the 
Social Security Administration from November 2002.  

Also on file is a medical report, dated in July 2006, in 
which a private physician indicated that he was treating the 
Veteran for degenerative medial compartments of each knee.  
Billing provided by that physician shows that he initially 
evaluated the Veteran in June 2005.  

In October 2006, the Veteran was afforded a VA joints 
examination which entailed a complete review of the Veteran's 
claims folder.  Physical examination yielded an assessment of 
degenerative arthritis of the right knee; X-rays demonstrated 
moderately severe degenerative changes with loss of the 
medial joint space associated with osteophytes and 
degenerative changes of the patellofemoral joint.  

An opinion was also furnished by the examiner, to the effect 
that the Veteran's meniscus tears were more than likely 
caused by trauma he sustained in 2000 and 2002 and that his 
current right knee disorder was not due to the automobile 
accident occurring in 1969.  As his rationale, the VA 
examiner noted that, if there had been a substantial injury 
to the Veteran's right knee in 1969 from an automobile 
accident, then it would be reasonable to conclude that some 
kind of follow-up would have been necessary in service, 
although absolutely no further evaluation or treatment was 
shown.  The examiner noted that the Veteran had been 
discharged from service in August 1971 and reported that 
approximately "two" years elapsed without any indication 
from the Veteran that he had sustained any kind of 
substantial injury to his right knee in service.  The 
reference to "two years" is incorrect and represents a 
typographical or other unintended error, based on the 
examiner's other statements contained in the same examination 
report, not the least of which is set forth when he evaluated 
the Veteran's medical history and prior records, noting that 
"[i]t would have been extremely unlikely that the veteran 
would have had an accident in march (sic) 1969 that would 
have caused this much damage to the meniscus of his knee and 
not had some type of followup while he was in the military 
service.  There was no obvious followup on his knee until 
about 30 years later."  

The examiner further indicated that the Veteran had disclosed 
injuries to his knee in 2000 and 2002 and that X-rays 
revealed degenerative joint disease of each knee in fairly 
equal amounts.  In the examiner's view, it was more than 
likely that the right knee injuries of 2000 and 2002 led to 
the complex meniscal tears in the right knee as shown on MRI 
in 2002.  Moreover, the examiner stated it would be extremely 
unlikely that the Veteran would have three complex meniscal 
tears in the right knee from an injury he had sustained in 
1969.  If the Veteran had sustained three meniscal tears in 
1969 after the automobile accident, it was the VA examiner's 
opinion that he surely would have sought medical attention 
while he was in service and there was noted to be no 
indication that in fact that evaluation or treatment had been 
sought.  

Analysis of the record prompts the Board to concede the 
existence of an injury to the Veteran's right knee in a motor 
vehicle accident in March 1969.  The record otherwise amply 
documents the existence of current disablement of the 
Veteran's right knee, but fails to establish the existence of 
chronic right knee disablement following the inservice 
injury, there being no documented complaints or findings of 
right knee pathology for more than 30 years after the 
inservice trauma.  Given that there is evidence for and 
against the proposition that current right knee disability 
bears a relationship to inservice trauma, the question thus 
presented by this appeal is which evidence is more 
persuasive.  

Two physicians have provided nearly identical opinions for 
the purpose of linking inservice trauma to postservice 
disability, but of those two, the VA physician in March 2006 
failed to describe specifically any incident of right knee 
trauma in service or the existence of right knee disablement 
postservice.  The private physician in May 2006 notes the 
occurrence of right knee trauma in service and states that 
such trauma predisposed the Veteran to a greater medical 
probability to osteoarthritis, but it is not shown that the 
opinions of the either the VA or private physician were based 
on a review of evaluation and treatment records compiled in 
service and thereafter.  

The more persuasive evidence is that furnished by the VA 
examiner in October 2006, which entailed a complete review of 
all pertinent data, inclusive of current clinical and X-ray 
findings, as well as evaluation and treatment records 
compiled in service and thereafter.  That examiner noted the 
occurrence of postservice injuries and the likelihood that 
those injuries were responsible for the extensive right knee 
damage to the menisci, while pointing out that there was no 
indication that inservice right knee trauma required followup 
and that there was roughly equal arthritic involvement of 
each knee, as opposed to significantly more arthritis of the 
right knee due to inservice trauma.  In this instance, the 
more persuasive evidence preponderates against the claim that 
the Veteran has a right knee disorder that originated in 
service, or that arthritis of the right knee had its onset 
within the one-year period immediately following his service 
separation in March 1971.  Thus, the Board is compelled to 
deny the Veteran's claim for service connection for a right 
knee disorder.  

The Veteran's written testimony that he suffers from a right 
knee disorder that is related to inservice trauma has been 
duly considered.  In this regard, it is noted that the 
Veteran is able to offer competent testimony as to what his 
senses tell him, see Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 
368-69 (2005); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
However, he is not shown to have the medical background or 
training as to render competent his opinion that there is a 
defined nexus between his inservice knee trauma and current 
disablement of his right knee.  Medical diagnosis and 
causation involve questions that are beyond the range of 
common experience and knowledge, and require the special 
knowledge and experience of a trained medical professional.  
Because the Veteran is not a medical professional, he is not 
competent to offer a determination that his current right 
knee disorder is the result of military service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

In reaching this decision the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b); however, as the 
preponderance of the evidence is against the Veteran's claim, 
the doctrine of reasonable doubt is not applicable to this 
appeal.  Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. 
Cir. 2001) (holding that "the benefit of the doubt rule is 
inapplicable when the preponderance of the evidence is found 
to be against the claimant"); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

New and material evidence has been received with which to 
reopen a previously denied claim for service connection for a 
right knee disorder, and to this extent only, the appeal is 
granted.  

Service connection for degenerative arthritis of the right 
knee is denied.  



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


